Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating a prison disciplinary rule prohibiting unhygienic acts as a result of an incident in which he threw feces at another inmate. Contrary to petitioner’s contention, we find that the hearing was completed within the requisite time period. We further find that notwithstanding the absence of eyewitness testimony, the misbehavior report and the testimony of the correction officer who prepared it provide substantial evidence supporting the administrative determination of guilt. We have examined petitioner’s remaining contentions and find them to be without merit.
*615Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.